
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 185
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2009
			Mr. Castle submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Supporting the goals and ideals of Black
		  History Month and honoring the outstanding contributions of African-American
		  Medal of Honor recipients.
	
	
		Whereas the Medal of Honor is the highest award for valor
			 in action against an enemy force which can be bestowed upon an individual
			 serving in the United States Armed Forces;
		Whereas since its first presentation in 1863, 3,467 Medals
			 of Honor have been awarded to a total of 3,448 individuals (there have been 19
			 double recipients);
		Whereas African-American service members have played vital
			 roles in military operations throughout the history of our Nation;
		Whereas 87 African-Americans have been awarded the Medal
			 of Honor for military valor;
		Whereas William Harvey Carney was an American Civil War
			 soldier and the first African-American to earn the Medal of Honor after he
			 risked his own life to save the American flag and return it from the front
			 lines of battle, despite being wounded several times as Confederate troops
			 charged;
		Whereas William Harvey Carney was not presented with the
			 Medal of Honor until nearly 37 years after his act of bravery;
		Whereas in 1993, a study commissioned by the United States
			 Army described systematic racial discrimination in the criteria for awarding
			 medals during World War II;
		Whereas after an exhaustive review, the study recommended
			 seven African-American World War II veterans be awarded the Medal of
			 Honor;
		Whereas, on January 13, 1997, President Bill Clinton
			 awarded the medal to these seven distinguished World War II veterans, at which
			 time Vernon Joseph Baker was the only living recipient;
		Whereas Lieutenant Vernon Joseph Baker displayed great
			 courage and valor through his actions in 1945 near Viareggio, Italy, when he
			 voluntarily led a battalion advance through enemy mine fields and heavy fire
			 toward the division objective, risking his own life above and beyond the call
			 of duty; and
		Whereas African-American men and women who today serve in
			 the United States Armed Forces play a critical role in the defense and security
			 of our Nation: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the significance of Black
			 History Month as an important time to recognize the contributions of
			 African-Americans in our Nation’s history; and
			(2)honors the
			 outstanding contributions of African-American service members, including the 87
			 African-Americans who have been awarded the Medal of Honor for military valor.
			
